Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 25, 2021. Claims 184-195 and 200-221 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Michael Ruse on April 12, 2021.
The application has been amended as follows: 
Claim 194. (Currently Amended) The engineered T cell of claim 192, wherein the reduction or prevention of expression of the endogenous TCR in the T cell increases expression of the heterologous TCR or antigen binding fragment thereof by 1.5 fold, 2-fold, 3-fold, 4-fold, 5-fold or more.


i) introducing a vector comprising a nucleic acid encoding the a TCR into a human T cell in vitro or ex vivo, wherein the TCR binds to or recognizes a peptide epitope of human papillomavirus (HPV) 16 E7 in the context of a major histocompatibility complex (MHC) molecule and comprises an alpha chain and a beta chain, wherein: the V region of the alpha chain comprises a CDR-1, CDR-2, and CDR-3, comprising the amino acid sequences of SEQ ID NOs: 157, 158, and 159, respectively, and the V region of the beta chain comprises a CDR-1, CDR-2, and CDR-3, comprising the amino acid sequences of SEQ ID NOs: 154, 155, and 160, respectively; and

ii) introducing into the T cell one or more agents, wherein each of the one or more agents is independently capable of inducing a genetic disruption of the TRAC gene and/or the TRBC gene.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 CDRs1-3 sequences comprising SEQ ID NOs: 157-159, respectively, and VCDRs1-3 comprising SEQ ID NOs: 154, 155 and 160, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 184-195 and 200-221 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648